             Case 20-12456-JTD   Doc 1144-1    Filed 02/17/21   Page 1 of 17




                                       Exhibit A

                      Assumed Executory Contracts/Unexpired Leases




DOCS_LA:335333.23
                                      Case 20-12456-JTD                               Doc 1144-1               Filed 02/17/21                    Page 2 of 17




Executory Contracts and Unexpired Leases for Assumption
   Counterparty Name                     Title of Contract   Description                  Debtor Entity Name          Address 1                      Address 2       City           State   Zip
                                                                                                                                                     C/O DAVID
                                                                                                                                                     GARFUNKEL &
   2020 HINESVILLE CENTER LLC            Lease               Lease or Lease Related       Ruby Tuesday, Inc.          400 MALL BLVD STE M            CO              SAVANNAH       GA      31406
   2C HO LLC                             Lease               Lease or Lease Related       Ruby Tuesday, Inc.          129 MAJESTIC DR                ATTN CHI M HO   MARS           PA      16046-0000
                                                                                                                                                     C O MR TED
   434 KING STREET LLC                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.          38 ROMNEY ST                   STONEY          CHARLESTON     SC      29403-0000
   ADAMS FRUIT COMPANY                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.          1855 DUNDEE RD                                 WINTER HAVEN   FL      33884
                                                             Master Services Agreement
   ADP                                   Trade Vendor        W/ Amendments 1 And 2        Ruby Tuesday, Inc.          PO BOX 842875                                  BOSTON         MA      02284-0000
                                                             Commerical Alarm Services
   ADT (AMERICAN DIGITAL TECHNOLOGIES)   Trade Vendor        Agreement For Rt7714         Ruby Tuesday, Inc.          4431 DAVIE RD STE 117                          DAVIE          FL      33314-0000
                                                             Real And Personal Property
   AEGIS                                 Trade Vendor        Tax Assessment Services      Ruby Tuesday, Inc.          1102 18TH AVE SOUTH                            NASHVILLE      TN      37212-0000
   AETNA ADMIN                           Trade Vendor                                     Ruby Tuesday, Inc.          XXXXX                                          XXXXX          XX      XXXXX-XXXX
   AETNA ASC CLAIMS                      Trade Vendor                                     Ruby Tuesday, Inc.          XXXXX                                          XXXXX          XX      XXXXX-XXXX
   AETNA EAP                             Trade Vendor                                     Ruby Tuesday, Inc.          XXXXX                                          XXXXX          XX      XXXXX-XXXX
                                                                                                                                                     FED ABA
                                                                                                                      ACCT 5540194 ACH ABA           021000021
   AETNA LIFE INSURANCE COMPANY          Trade Vendor        Cobra Services Agreement     Ruby Tuesday, Inc.          071000013                      XXXXX           XXXXX          XX      XXXXX-XXXX
   ALBERT M AND ISABEL ALTAMIRANO        Lease               Lease or Lease Related       Ruby Tuesday, Inc.          8122 CLAMP                                     SAN ANTONIO    TX      78221-0000
   ALERT 360 SARASOTA                    Trade Vendor        Alarms for 7149 Ellenton     Ruby Tuesday, Inc.          2448 E 81ST STREET             SUITE 4200      TULSA          OK      74137-0000
   ANON HEWITT                           Trade Vendor        Retirement portfolio         Ruby Tuesday, Inc.          225 KING ST W SUITE 1600                       TORONTO        ON      M5V 3M2
   ANTHONY J FRIEDMAN                    Lease               Lease or Lease Related       Ruby Tuesday, Inc.          1417 HIGHLAND AVE                              GLENDALE       CA      91202

   ARETE PARTNERS 2263 MEMORIAL LLC      Lease               Lease or Lease Related       Ruby Tuesday, Inc.          3200 TRULIANT WAY                              WINSTON SALEM NC       27103
                                                                                                                                                     DEPARTMENT
   ARNOT REALTY CORPORATION              Lease               Lease or Lease Related       Ruby Tuesday, Inc.          PO BOX 8000                    794             BUFFALO        NY      14267-0000
                                                                                                                                                     CO KOHAN
                                                                                                                                                     RETAIL
   AROOSTOOK CENTER MALL REALTY                                                                                                                      INVESTMENT
   HOLDINGS LLC                          Lease               Lease or Lease Related       RT New England Franchise, LLC 1010 NORTHERN BLVD STE 212   GRP             GREAT NECK     NY      11021

   AT&T                                  Trade Vendor        AT&T HVS Service Agreement   Ruby Tuesday, Inc.          368 S COMMERCE AVE                             SEBRING        FL      33870
                                                             ABN Amendment to Master
   AT&T                                  Trade Vendor        Agreement 121622             Ruby Tuesday, Inc.          368 S COMMERCE AVE                             SEBRING        FL      33870
                                                             AT&T VPN Service Pricing
                                                             Addendum MA Reference
   AT&T                                  Trade Vendor        121622                       Ruby Tuesday, Inc.          368 S COMMERCE AVE                             SEBRING        FL      33870
                                                             AT&T VPN Schedule of
   AT&T                                  Trade Vendor        Charges                      Ruby Tuesday, Inc.          368 S COMMERCE AVE                             SEBRING        FL      33870
                                                             AT&T Master Agreement
                                                             Addendum #1 Terms for
                                                             Ruby Tuesday Inc MA
   AT&T                                  Trade Vendor        Reference 121622             Ruby Tuesday, Inc.          368 S COMMERCE AVE                             SEBRING        FL      33870
                                   Case 20-12456-JTD                             Doc 1144-1                  Filed 02/17/21                  Page 3 of 17




Counterparty Name                   Title of Contract   Description                   Debtor Entity Name         Address 1                     Address 2       City             State   Zip

                                                        Contract Service
                                                        Arrangement Agreement for
                                                        Business Iines and Hunting as
                                                        part of Basic local Exchange
                                                        Service - Bellsouth Service
AT&T                                Trade Vendor        Agreement                     Ruby Tuesday, Inc.         368 S COMMERCE AVE                            SEBRING          FL      33870
B SAFE INC                          Trade Vendor        Fire alarms 4391 Milford      Ruby Tuesday, Inc.         P O BOX 70209                                 PHILADELPHIA     PA      19176-0000

B SAFE INC                          Trade Vendor        Fire alarms 4429 Wilmington   Ruby Tuesday, Inc.         P O BOX 70209                                 PHILADELPHIA     PA      19176-0000
BEAL COMMONS LLC                    Lease               Lease or Lease Related        Ruby Tuesday, Inc.         1960 SATELLITE BLVD           SUITE 1300      DULUTH           GA      30097-0000
BEN RUSSELL 280 LLC                 Lease               Lease or Lease Related        Ruby Tuesday, Inc.         2544 WILLOW POINT RD                          ALEXANDER CITY   AL      35010-0000
BERKSHIRE MALL LP                   Lease               Lease or Lease Related        Ruby Tuesday, Inc.         PO BOX 510159                                 PHILADELPHIA     PA      19175-0000
                                                                                                                                               C/O NAMCO
BERKSHIRE PA HOLDINGS LLC           Lease               Lease or Lease Related        Ruby Tuesday, Inc.         150 GREAT NECK RD STE304      REALTY LLC      GREAT NECK       NY      11021

BILL LIVINGSTON                     Lease               Lease or Lease Related        Ruby Tuesday, Inc.         PO BOX 7078                                   WARNER ROBINS GA         31095
BISMARCK PROPERTIES LLC             Lease               Lease or Lease Related        Ruby Tuesday, Inc.         18307 BURBANK BLVD STE 67                     TARZANA       CA         91356
                                                        Assignment Of Blackhawk
                                                        Network Gift Card
BLACKHAWK                           Trade Vendor        Agreement                     Ruby Tuesday, Inc.         WELLS FARGO BANK              PO BOX 932859 ATLANTA            GA      31193-0000
                                                                                                                                               SUITE 201 ATTN
                                                                                                                                               REBECCA
BLS HOLDINGS GROUP LLC              Lease               Lease or Lease Related        Ruby Tuesday, Inc.         3638 WALTON WAY EXTENSION     COCKRELL       AUGUSTA           GA      30909-0000
                                                        Administrative Services
BLUECROSS BLUESHIELD OF TN          Trade Vendor        Agreement                     Ruby Tuesday, Inc.         1 CAMERON CIR                                 CHATTANOOGA      TN      37402
BOB BOB ASSOCIATES                  Lease               Lease or Lease Related        Ruby Tuesday, Inc.         ATTN GARY STEWART JR          950 SMILE WAY   YORK             PA      17404-0000
                                                        Independent Contractor
BRANDY SMITH                        Trade Vendor        Agreement                     Ruby Tuesday, Inc.         110 WILDWOOD HILLS DR                         MARYVILLE        TN      37804
                                                        Brinks Service Agreement
BRINKS COMPUSAFE SERVICE            Trade Vendor        No. Arir11207134758           Ruby Tuesday, Inc.         7373 SOULTIONS CENTER                         CHICAGO          IL      60677-0000
                                                        Compusafe Service
                                                        Agreement No.
BRINKS COMPUSAFE SERVICE            Trade Vendor        Arir6120715331                Ruby Tuesday, Inc.         7373 SOULTIONS CENTER                         CHICAGO          IL      60677-0000
                                                                                                                                               ATTN BRIXMOR
                                                                                                                                               PROPERTY
BRIXMOR OPERATING PARTNERSHIP LP    Lease               Lease or Lease Related        Ruby Tuesday, Inc.         PO BOX 645341                 GROUP           CINCINNATI       OH      45264-0000
                                                                                                                                               ATTN ARMADA
                                                                                                                                               HOFFLER PROP
BROAD CREEK PHASE I LLC             Lease               Lease or Lease Related        Ruby Tuesday, Inc.         222 CENTRAL PARK AVE STE 2100 INC             VIRGINIA BEACH   VA      23462
BROOKWOODY LLC                      Lease               Lease or Lease Related        Ruby Tuesday, Inc.         8845 MISTLETOE DR                             EASTON           MD      21601

                                                                                                                                               ATTN CATHERINE
BROWN CAPITAL LLLP                  Lease               Lease or Lease Related        RT Orlando Franchise, LP   2424 EAGLES EYRIE CT          E BROWN         LOUISVILLE       KY      40206
                                                        Rt4993 Subterranean                                                                                    FORT WALTON
BRYAN PEST CONTROL                  Trade Vendor        Termite Agreement             Ruby Tuesday, Inc.         911 DON DRIVE                                 BEACH            FL      32547-0000
                                                                                                                                               C O THE ELLISON
BV ASSOCIATES                       Lease               Lease or Lease Related        Ruby Tuesday, Inc.         PO BOX 29027                  CO              GREENSBORO       NC      27429-0000
                                        Case 20-12456-JTD                                Doc 1144-1                    Filed 02/17/21                   Page 4 of 17




Counterparty Name                           Title of Contract   Description                   Debtor Entity Name            Address 1                      Address 2        City           State   Zip
CaliSunny, LLC, a Delaware limited liability
company, PETER TOMASZEWICZ                   Lease              Lease or Lease Related        Ruby Tuesday, Inc.            13075 Pacific Promenade #301                    Playa Vista    CA              90094
CAMBRIDGE CROSSING SHOPPING CENTER                                                                                                                         STE 100 C O
LLC                                          Lease              Lease or Lease Related        Ruby Tuesday, Inc.            625 W RIDGE PIKE BLDG A        CBRE FAMECO      CONSHOHOCKEN PA        19428-0000
CANAL STREET PROPERTIES                      Lease              Lease or Lease Related        Ruby Tuesday, Inc.            1866 A WALLENBERG BLVD                          CHARLESTON   SC        29407-0000
                                                                Service Agreement with
                                                                Addendum and Amendments
                                                                for 3rd party Administrator
CANNON COCHRAN MANAGAMENT                                       for the Self-Insurance                                                                     TOWNE CENTRE
SERVICES, INC.                              Trade Vendor        Program                       Ruby Tuesday, Inc.            2 E MAIN ST                    BLDG STE 208 DANVILLE           IL      61832-5850
CAROLYN SHADA                               Lease               Lease or Lease Related        RT St. Louis Franchise, LLC   971 CARMEL COURT                            SHOREVIEW          MN      55126-0000
CARTER FAMILY TRUST                         Lease               Lease or Lease Related        Ruby Tuesday, Inc.            PO BOX 134                                  MT PUTASKI         IL      62548
CASHSTAR INC                                Trade Vendor        Master Services Agreement     Ruby Tuesday, Inc.
CECILIA A BROWN                             Lease               Lease or Lease Related        Ruby Tuesday, Inc.            4142 EL BOSQUE DR                               PEBBLE BEACH   CA      93953

                                                                                                                                                           C O CENTRO GA
                                                                                                                                                           COSTAL WAY LLC
                                                                                                                                                           C/O BRIXMOR
CENTRO GA COASTAL WAY LLC                   Lease               Lease or Lease Related        RT Tampa Franchise, LP        PO BOX 645341                  PROP GRP       CINCINNATI       OH      45264-5341
CGI 3 LP                                    Lease               Lease or Lease Related        Ruby Tuesday, Inc.            1311 MINDEN DR                                SAN DIEGO        CA      92111
CHARLES B MARSHALL                          Lease               Lease or Lease Related        RT St. Louis Franchise, LLC   5724 E CREST DE VILLE AVE                     ORANGE           CA      92867
CHAZPAREM LLC                               Lease               Lease or Lease Related        Ruby Tuesday, Inc.            17329 GRAYLAND AVENUE                         CERRITOS         CA      90703-0000
                                                                                                                                                           C/O ISOLA
                                                                                                                                                           ASSOCIATES ITF
                                                                                                                                                           THE LAFAYETTE
CHENGA REALTY GROUP LLC                     Lease               Lease or Lease Related        Ruby Tuesday, Inc.            PO BOX 941483                  LIFE INS CO    MAITLAND         FL      32794-0000
                                                                                                                                                           C/O CROSSMAN
CHESTER C FOSGATE COMPANY                   Lease               Lease or Lease Related        RT Orlando Franchise, LP      3333 S ORANGE AVE STE 217      CO MGMT INC    ORLANDO          FL      32806-0000

                                                                                                                                                           ATTN CHRISTINA
CHICK FIL A INC                             Lease               Lease or Lease Related        RT St. Louis Franchise, LLC   5200 BUFFINGTON RD             PEACOCK        ATLANTA          GA      30349

CHRISTENSEN ENTERPRISES AND INVSTS LC       Lease               Lease or Lease Related        Ruby Tuesday, Inc.            6110 SOUTH 350 WEST                             MURRAY         UT      84107
CIPRIANO SQUARE PLAZA CORP                  Lease               Lease or Lease Related        Ruby Tuesday, Inc.            PO BOX 93070                                    ROCHESTER      NY      14692-0000
CIRCLE 5 INC                                Lease               Lease or Lease Related        Ruby Tuesday, Inc.            278 COLEMAN DRIVE                               LEWISBURG      WV      24901-0000
CITIGROUP COMMERCIAL MORTGAGE
TRUST 2006 C4                               Lease               Lease or Lease Related        Ruby Tuesday, Inc.            190 S LASALLE ST               US BANK          CHICAGO        IL      60603
                                                                Citrin 2019 Engagement
CITRIN COOPERMAN & COMPANY, LLP             Trade Vendor        Letter ( External Auditors)   Ruby Tuesday, Inc.            529 FIFTH AVE                                   NEW YORK       NY      10017
                                                                                                                                                           DEPARTMENT OF
CITY OF ATLANTA                             Lease               Lease or Lease Related        Ruby Tuesday, Inc.            PO BOX 920500                  AVIATION         ATLANTA        GA      30392
                                                                                                                                                           PO BOX 491286
CITY OF LEESBURG                            Lease               Lease or Lease Related        RT Orlando Franchise, LP      501 MEADOW ST                  CITY HALL        LEESBURG       FL      34749
                                                                                                                                                           ATTN DEBBIE
CITY OF MARYVILLE TN                        Lease               Lease or Lease Related        Ruby Tuesday, Inc.            406 W BROADWAY AVE             CAUGHRON         MARYVILLE      TN      37801
                                                                                                                                                           DEPT 880044 ID
CNL FUNDING 2000 A LP                       Lease               Lease or Lease Related        RT Tampa Franchise, LP        PO BOX 29650                   065348           PHOENIX        AZ      85038-0000
COBBLESTONE SQUARE CO LTD                   Lease               Lease or Lease Related        Ruby Tuesday, Inc.            27500 DETROIT RD               SUITE 300        WESTLAKE       OH      44145-0000
                                 Case 20-12456-JTD                                Doc 1144-1                       Filed 02/17/21              Page 5 of 17




Counterparty Name                    Title of Contract   Description                      Debtor Entity Name          Address 1                     Address 2     City           State   Zip
                                                         Help Desk Service Provider
COGNIZANT TECHNOLOGY SOLUTIONS       Trade Vendor        Amendment 2017                   Ruby Tuesday, Inc.          24721 NETWORK PLACE                         CHICAGO        IL      60673-0000
                                                         Service Order Agreement -
COMCAST BUSINESS                     Trade Vendor        Rt2946                           Ruby Tuesday, Inc.          PO BOX 37601                                PHILADELPHIA   PA      19101
COMCAST ENTERPRISE SERVICES          Trade Vendor        Master Services Agreement        Ruby Tuesday, Inc.          PO BOX 70219                                PHILADELPHIA   PA      19176-0219
                                                         Travel Expense
CONCUR TECHNOLOGIES, INC             Trade Vendor        Reporting/Reimbursement          Ruby Tuesday, Inc.          62157 COLLECTIONS CENTER DR                 CHICAGO        IL      60693-0000

                                                         Comcast Enterprise Services,
                                                         Llc Master Managed Services
CONTINGENT                           Trade Vendor        Agreement                        Ruby Tuesday, Inc.
                                                         Furniture Lease Agreement
                                                         For 1837 Hamilton Ridge Dr
CORT                                 Trade Vendor        Maryville Tn                     Ruby Tuesday, Inc.          PO BOX 17401                                BALTIMORE      MD      21297-1401
                                                         Furniture Lease Agreement
                                                         For 1522 Hamilton Ridge Dr
CORT                                 Trade Vendor        Maryville Tn                     Ruby Tuesday, Inc.          PO BOX 17401                                BALTIMORE      MD      21297-1401
                                                         Tax Loan Staff Services - RTI
                                                         Compliance Engagement
CROWE LLP                            Trade Vendor        Letter                           Ruby Tuesday, Inc.          PO BOX 71570                                CHICAGO        IL      60694-0000

                                                         Tax Loan Staff Services - FY19
                                                         Organizational Realignment
CROWE LLP                            Trade Vendor        Engagement Letter              Ruby Tuesday, Inc.            PO BOX 71570                                CHICAGO        IL      60694-0000

                                                         Tax Loan Staff Services - RTI
CROWE LLP                            Trade Vendor        Provision Engagement Letter      Ruby Tuesday, Inc.          PO BOX 71570                                CHICAGO        IL      60694-0000
                                                         Tax Loan Staff Services - FY19
                                                         RTI Tax loan Staff
CROWE LLP                            Trade Vendor        Engagement Letter                Ruby Tuesday, Inc.          PO BOX 71570                                CHICAGO        IL      60694-0000
                                                         Tax Loan Staff Services - P10
                                                         Income tax Consulting AP
                                                         template invoice backup
CROWE LLP                            Trade Vendor        4.9.20                           Ruby Tuesday, Inc.          PO BOX 71570                                CHICAGO        IL      60694-0000
                                                         Ruby Tuesday Inc Tax Loan
                                                         Staff Engagement Letter
CROWE LLP                            Trade Vendor        06.02.2020                       Ruby Tuesday, Inc.          PO BOX 71570                                CHICAGO        IL      60694-0000
                                                         Ruby Tuesday Inc Business
                                                         Tax Engagement Letter
CROWE LLP                            Trade Vendor        06.02.2020                       Ruby Tuesday, Inc.          PO BOX 71570                                CHICAGO        IL      60694-0000

CRUNCHTIME! INFORMATION SYSTEMS,INC Trade Vendor         Inventory Mgmt                   Ruby Tuesday, Inc.          129 PORTLAND STREET           2ND FLOOR     BOSTON         MA      02114-0000
                                                                                                                                                    ATTN ADELE
                                                                                                                                                    MARTIN 7615
                                                                                                                                                    THORNDIKE
DALY SEVEN                           Lease               Lease or Lease Related           Ruby Tuesday, Inc.          FAIRFIELD INN SUITES          ROAD          GREENSBORO     NC      27409-0000

DDR WALKS AT HIGHWOOD PRESERVE I LLC Lease               Lease or Lease Related           Ruby Tuesday, Inc.          DEPT 108816 21137 50791       PO BOX 9183418 CHICAGO       IL      60691-0000
DENNIS LAPIDUS                       Lease               Lease or Lease Related           RT Tampa Franchise, LP      12340 LONGWATER CHASE CT                     FORT MYERS    FL      33908
                                Case 20-12456-JTD                              Doc 1144-1                     Filed 02/17/21                  Page 6 of 17




Counterparty Name                 Title of Contract   Description                    Debtor Entity Name            Address 1                    Address 2      City           State   Zip
DHRT INVESTMENTS LLC              Lease               Lease or Lease Related         Ruby Tuesday, Inc.            770 ROUTE 220                               MUNCY VALLEY   PA      17758
                                                      Amdt To National Acct Comm
DIRECTTV                          Trade Vendor        Agmt                           Ruby Tuesday, Inc.            PO BOX 5006                                 CAROL STREAM   IL      60197-5006
DOMINION SQUARE CULPEPER LLC      Lease               Lease or Lease Related         Ruby Tuesday, Inc.            610 E MOREHEAD ST            STE 100        CHARLOTTE      NC      28202-0000
                                                      Door To Door Delivery
DOOR DASH, INC                    Trade Vendor        Service                        Ruby Tuesday, Inc.
                                                      Amendment to Door Dash
                                                      Agreement_Ruby's Cantina
                                                      Virtual Brand Agreement (
DOOR DASH, INC                    Trade Vendor        Sept 2020)                     Ruby Tuesday, Inc.
                                                      Alcoholic Beverage
                                                      Addendum to Merchant
                                                      Services Agreement dated
DOOR DASH, INC                    Trade Vendor        October 10 2018                Ruby Tuesday, Inc.
DRURY DEVELOPMENT CORPORATION     Lease               Lease or Lease Related         RT St. Louis Franchise, LLC   721 EMERSON ROAD             STE 200        ST LOUIS       MO      63141-0000
                                                                                                                                                101 S FARRAR
DRURY INNS INC                    Lease               Lease or Lease Related         Ruby Tuesday, Inc.            ACCOUNTING DEPT              DRIVE          CAPE GIRARDEAU MO      63701-0000
EAGLERIDGE REH LLC                Lease               Lease or Lease Related         RT Denver Franchise, L.P.     530 B ST STE 2050                           SAN DIEGO      CA      92101
                                                      Amendment No 3 Product
                                                      And Services Supply
ECOLAB INC                        Trade Vendor        Agreement                      Ruby Tuesday, Inc.            PO BOX 32027                                NEW YORK       NY      10087-0000
                                                      Msa - Product And Services
ECOLAB INC                        Trade Vendor        Supply Agreeement              Ruby Tuesday, Inc.            26252 NETWORK PLACE                         CHICAGO        IL      60673

                                                      Amendment To Product And
ECOLAB INC                        Trade Vendor        Services Supply Agreement Ruby Tuesday, Inc.                 26397 NETWORK PLACE                         CHICAGO        IL      60673-0000
ENG TONG LY                       Lease               Lease or Lease Related    Ruby Tuesday, Inc.                 7174 BRAE CT                                GURNEE         IL      60031
                                                                                                                                                ENTERPRISE
                                                                                                                                                FLEET
                                                      Master Equity Lease                                                                       MANAGEMENT
                                                      Agreement And Amendment                                                                   CUSTOMER
ENTERPRISE FLEET                  Trade Vendor        5/21/2015                      Ruby Tuesday, Inc.            PO BOX 800089                BILLING        KANSAS CITY    MO      64180-0000
ESSENTIAL                         Lease               Lease or Lease Related         Ruby Tuesday, Inc.            902 CARNEGIE CENTER BLVD     STE 520        PRINCETON      NJ      08540
ESSENTIAL                         Lease               Lease or Lease Related         Ruby Tuesday, Inc.            902 CARNEGIE CENTER BLVD     STE 520        PRINCETON      NJ      08540
ESSENTIAL                         Lease               Lease or Lease Related         Ruby Tuesday, Inc.            902 CARNEGIE CENTER BLVD     STE 520        PRINCETON      NJ      08540
ESSENTIAL                         Lease               Lease or Lease Related         Ruby Tuesday, Inc.            902 CARNEGIE CENTER BLVD     STE 520        PRINCETON      NJ      08540
ESSENTIAL                         Lease               Lease or Lease Related         Ruby Tuesday, Inc.            902 CARNEGIE CENTER BLVD     STE 520        PRINCETON      NJ      08540
                                                                                     RT Western Missouri
ESSENTIAL                         Lease               Lease or Lease Related         Franchise, LLC                902 CARNEGIE CENTER BLVD     STE 520        PRINCETON      NJ      08540

                                                                                                                                                C/O MR ROBERT
EVERGREEN DEVELOPMENT COMPANY LLC Lease               Lease or Lease Related         Ruby Tuesday, Inc.            17587 W BRINDLE TRAIL ROAD   J KUBICKI     GURNEE          IL      60031-0000

EZ CATER                          Trade Vendor        General Business Agreement Ruby Tuesday, Inc.
                                                                                                                                                               SOUTH
FEB REALTY MEBANE LLC             Lease               Lease or Lease Related         Ruby Tuesday, Inc.            189 BAYCREST DR                             BURLINGTON     VT      05403
                                                      9.1.3.11.2 Fintech Flat Rate
FINTECH                           Trade Vendor        Agreement of Services          Ruby Tuesday, Inc.
                                        Case 20-12456-JTD                             Doc 1144-1                    Filed 02/17/21                  Page 7 of 17




Counterparty Name                        Title of Contract   Description                   Debtor Entity Name          Address 1                       Address 2     City           State   Zip

                                                             9.1.3.11.1 Fintech -
FINTECH                                  Trade Vendor        Electronic Services Disclosure Ruby Tuesday, Inc.

FIRST DATA SERVICES, LLC (VALUELINK, LLC) Trade Vendor       Gift Card Processor            Ruby Tuesday, Inc.

FIRST DATA SERVICES, LLC (VALUELINK, LLC) Trade Vendor       Gift Card Processor            Ruby Tuesday, Inc.
                                                             Call Recording/Call
FIVE9 INC                                Trade Vendor        Encryption                    Ruby Tuesday, Inc.          4000 EXECUTIVE PKWY STE 400                   SAN RAMON      CA      94583-0000
FOUR BEAM LLC                            Lease               Lease or Lease Related        Ruby Tuesday, Inc.          4943 N BROAD ST                               PHILADELPHIA   PA      19141-0000
                                                                                                                                                       7540 N MARKET
FREDERICK CROSSING OWNERS ASSN           Lease               Lease or Lease Related        Ruby Tuesday, Inc.          C O CLAGETT ENTERPRISES         STREET        FREDERICK      MD      21701-0000
FTR, LLC, a Georgia limited liability
company, JAMES STINNETT                  Lease               Lease or Lease Related        Ruby Tuesday, Inc.          1515 Abutment Road, Suite 110                 Dalton         GA             30721
                                                                                                                                                    ONE GEORGIA
                                                                                                                                                    CENTER 600
                                                                                                                                                    WEST
                                                                                                                                                    PEACHTREE ST
GEORGIA DEPT OF TRANSPORTATION           Lease               Lease or Lease Related        Ruby Tuesday, Inc.          OFFICE RIGHT OF WAY PROP MGT NW               ATLANTA        GA      30308-0000
GINA EL SINEITTI LIVING TRUST            Lease               Lease or Lease Related        Ruby Tuesday, Inc.          804 BOARDWALK PLACE                           REDWOOD CITY   CA      94065
GIPSEE, INC.                             Trade Vendor        Contract Renewal              Ruby Tuesday, Inc.          19702 E DORADO AVE                            AURORA         CO      80015-0000
GOLD SQUARE PA LLC                       Lease               Lease or Lease Related        Ruby Tuesday, Inc.          PO BOX 777                                    OAKHURST       NJ      07755-0000
GORJIAN VALLEY PLAZA REALTY LLC          Lease               Lease or Lease Related        Ruby Tuesday, Inc.          60 CUTTERMILL RD STE 508                      GREAT NECK     NY      11021
                                                                                           RT Kentucky Restaurant
GREENWOOD SQUARE HOLDINGS LLC            Lease               Lease or Lease Related        Holdings, LLC               553 E MAIN ST                                 BOWLING GREEN KY       42101-0000
                                                             Restaurant Delivery
GRUBHUB                                  Trade Vendor        Agreement                     Ruby Tuesday, Inc.          PO BOX 71649                                  CHICAGO        IL      60694-1649
                                                             Marketing Commission
GRUBHUB                                  Trade Vendor        Amendment                     Ruby Tuesday, Inc.          PO BOX 71649                                  CHICAGO        IL      60694-1649
HEALTHPARK FLORIDA EAST PROPERTY         Lease               Lease or Lease Related        RT Tampa Franchise, LP      9800 S HEALTHPARK DR            STE 310       FORT MYERS     FL      33908-0000
HEB HOP LP                               Lease               Lease or Lease Related        Ruby Tuesday, Inc.          9755 OLD WARSON RD                            ST LOUIS       MO      63124
                                                             Hilco Agreement Fully
HILCO REAL ESTATE, LLC                   Trade Vendor        Executed 4.26.18              Ruby Tuesday, Inc.          5 REVERE DRIVE SUITE 320                      NORTHBROOK     IL      60062-0000
HOME PARK ASSOCIATES                     Lease               Lease or Lease Related        Ruby Tuesday, Inc.          20 ERFORD RD STE 215                          LEMOYNE        PA      17043
HRE FUND III LP                          Lease               Lease or Lease Related        Ruby Tuesday, Inc.          1504 SANTA ROSE RD STE 100                    RICHMOND       VA      23229

                                                             Independent Contractor
                                                             Agreement for Michael
                                                             Dorsey - title of Senior
                                                             Controller (Interim) - Original
                                                             and Revised Agreements
HREI,INC                                 Trade Vendor        along with NDA                  Ruby Tuesday, Inc.        333 EAST BROADWAY AVE                         MARYVILLE      TN      37804
HUNTINGTON MALL                          Lease               Lease or Lease Related          Ruby Tuesday, Inc.        PO BOX 932400                                 CLEVELAND      OH      44193-0000

                                                             Third Amendment To Gift
INCOMM                                   Trade Vendor        Card Distribution Agreement Ruby Tuesday, Inc.            111 SW 5TH AVE                  SUITE 900     PORTLAND       OR      97204-0000
                                                             Assignment Of Gift Card
INCOMM                                   Trade Vendor        Distrubtion Agreement       Ruby Tuesday, Inc.            111 SW 5TH AVE                  SUITE 900     PORTLAND       OR      97204-0000
INFOSYNC SERVICES, LLC                   Trade Vendor        Outsourcing Services Agmt Ruby Tuesday, Inc.              1938 N WOODLAWN STE 110                       WICHITA        KS      67208
                                  Case 20-12456-JTD                             Doc 1144-1                     Filed 02/17/21                  Page 8 of 17




Counterparty Name                  Title of Contract   Description                    Debtor Entity Name          Address 1                       Address 2       City             State   Zip
                                                       Accounting and Payroll
                                                       Services System and
                                                       Organization Control (SOC1)
                                                       report for Period Feb 1 2017
INFOSYNC SERVICES, LLC             Trade Vendor        to Jan 31 2018                 Ruby Tuesday, Inc.          1938 N WOODLAWN STE 110                         WICHITA          KS      67208
                                                       InfoSync Invoice
INFOSYNC SERVICES, LLC             Trade Vendor        Storage/Destruction Form       Ruby Tuesday, Inc.          1938 N WOODLAWN STE 110                         WICHITA          KS      67208
INGLEWOOD RESTAURANT PARK ASSC     Lease               Lease or Lease Related         Ruby Tuesday, Inc.          9640 LOTTSFORD COURT                            LARGO            MD      20774-0000
INTERPROSE                         Trade Vendor        Master Services Agreement      Ruby Tuesday, Inc.          PO BOX 872770                                   VANCOUVER        WA      98687-0000
JAY CYWAN                          Lease               Lease or Lease Related         Ruby Tuesday, Inc.          4630 WORTSER AVE                                SHERMAN OAKS     CA      91423
                                                                                                                                                  C O DASHARATH
JAY SHREE LAXMI ENTERPRISES LLC    Lease               Lease or Lease Related         Ruby Tuesday, Inc.          657 W MINTON DRIVE              J PATEL       TEMPE              AZ      85282-0000
JAY UMIYA ENTERPRISES LLC          Lease               Lease or Lease Related         Ruby Tuesday, Inc.          9043 EAST PLATA AVE                           MESA               AZ      85212-0000
JERSEY GARDENS CENTER LLC          Lease               Lease or Lease Related         Ruby Tuesday, Inc.          PO BOX 772817                                 CHICAGO            IL      60677-0000
JOAN F KING                        Lease               Lease or Lease Related         Ruby Tuesday, Inc.          1005 PINE FOREST RD                           CHARLOTTE          NC      28214
JOSEPH C SILVESTRI                 Lease               Lease or Lease Related         Ruby Tuesday, Inc.          10 CHADWICK CT                                WARETOWN           NJ      08758
                                                                                      RT Kentucky Restaurant
JSNT REAL ESTATE LLC               Lease               Lease or Lease Related         Holdings, LLC               19 W MAIN ST                                    GREENFIELD       IN      46140

                                                                                                                                                  C/O
                                                                                                                                                  SCHOTTENSTEIN
JUBILEE CHESAPEAKE EQUITY LLC      Lease               Lease or Lease Related         Ruby Tuesday, Inc.          4300 E FIFTH AVE                PROPERTY GRP COLUMBUS            OH      43219

                                                                                                                                                  C/O
                                                                                                                                                  SCHOTTENSTEIN
JUBILEE CLINTON II LLC             Lease               Lease or Lease Related         Ruby Tuesday, Inc.          4300 E FIFTH AVE                PROPERTY GRP COLUMBUS            OH      43219
                                                                                                                                                  C O RENAUD
                                                                                                                                                  CONSULTING
KALLIOPPI LLC                      Lease               Lease or Lease Related         Ruby Tuesday, Inc.          8605 WESTWOOD CENTER DR         AAF           VIENNA             VA      22182-0000
KAYS LLC                           Lease               Lease or Lease Related         Ruby Tuesday, Inc.          2710 VALLEY BROOK PLACE                       NASHVILLE          TN      37215

KEVIN A GILLIS                     Lease               Lease or Lease Related         RT New England Franchise, LLC 14 CHARLES WAY                                CHELMSFORD       MA      01824
KH EN LLC                          Lease               Lease or Lease Related         Ruby Tuesday, Inc.            6550 GLADEVIEW CT                             BURKE            VA      22015-0000
KRG EVANS MULLINS OUTLOTS LLC      Lease               Lease or Lease Related         Ruby Tuesday, Inc.            15961 COLLECTIONS CTR DRIVE                   CHICAGO          IL      60693-0000
                                                                                                                                                  C/O CAPITAL
LEBANON PLAZA I LLC                Lease               Lease or Lease Related         Ruby Tuesday, Inc.          PO BOX 2354                     ONE             HICKSVILLE       NY      11802-2354
LFM PROPERTIES LLC                 Lease               Lease or Lease Related         Ruby Tuesday, Inc.          407 L SOUTH GRIFFIN STREET                      ELIZABETH CITY   NC      27909-0000
LICENSING SOLUTIONS INC            Trade Vendor        Consulting Agreement 2015      Ruby Tuesday, Inc.          118 W MCKEY ST                                  OCOEE            FL      34761
LIMESTONE RUBY LLC ORION           Lease               Lease or Lease Related         Ruby Tuesday, Inc.          200 S BISCAYNE BLVD 7TH FL      C O OIMC        MIAMI            FL      33131-0000
LIMESTONE RUBY LLC ORION           Lease               Lease or Lease Related         Ruby Tuesday, Inc.          200 S BISCAYNE BLVD 7TH FL      C O OIMC        MIAMI            FL      33131-0000
LIMESTONE RUBY LLC ORION           Lease               Lease or Lease Related         Ruby Tuesday, Inc.          200 S BISCAYNE BLVD 7TH FL      C O OIMC        MIAMI            FL      33131-0000
LIMESTONE RUBY LOGANVILLE LLC      Lease               Lease or Lease Related         Ruby Tuesday, Inc.          200 S BISCAYNE BLVD 7TH FL      C O OIMC        MIAMI            FL      33131-0000
LIONG FAMILY LIVING TRUST          Lease               Lease or Lease Related         Ruby Tuesday, Inc.          2670 MELVILLE DRIVE                             SAN MARINO       CA      91108-0000
LISBON LANDING LLC                 Lease               Lease or Lease Related         Ruby Tuesday, Inc.          P O BOX 464                                     BRATTLEBORO      VT      05302-0000
                                                       Amendment To Service
LOOMIS ARMORED US, LLC             Trade Vendor        Agreement 2/4/2014             Ruby Tuesday, Inc.          DEPT 0757                       PO BOX 120001   DALLAS           TX      75312-0000
                                                       Amendment To Service
LOOMIS ARMORED US, LLC             Trade Vendor        Agreement 12/11/2013           Ruby Tuesday, Inc.          DEPT 0757                       PO BOX 120001   DALLAS           TX      75312-0000
                                    Case 20-12456-JTD                             Doc 1144-1                  Filed 02/17/21                   Page 9 of 17




Counterparty Name                    Title of Contract   Description                 Debtor Entity Name            Address 1                     Address 2       City            State   Zip
                                                         Amendment To Service
LOOMIS ARMORED US, LLC               Trade Vendor        Agreement 2/4/2014          Ruby Tuesday, Inc.            DEPT 0757                     PO BOX 120001   DALLAS          TX      75312-0000
                                                         Winter Services Agreement
                                                         (Snowplowing) Waterville
MANTER CONSTRUCTION OF MAINE, INC.   Trade Vendor        Commons, Waterille Me       Ruby Tuesday, Inc.            92 IRIS LN                                    SIDNEY          ME      04330-0000
MARC F LAGASSE                       Lease               Lease or Lease Related      Ruby Tuesday, Inc.            160 ATHENS WAY                                NASHVILLE       TN      37228-0000
MARRIOTT COURTYARD                   Lease               Lease or Lease Related      Ruby Tuesday, Inc.            250 DAVIDSON AVE                              SOMERSET        NJ      08873

MARYVILLE COLLEGE                    Lease               Lease or Lease Related      Ruby Tuesday, Inc.            502 E LAMAR ALEXANDER PKWY                    MARYVILLE       TN      37804-0000
MASSEY PROPERTIES LLC                Lease               Lease or Lease Related      Ruby Tuesday, Inc.            MASSEY PROPERTIES LLC         3204 REGAL DR   ALCOA           TN      37701
MAZZA FAMILY COLLEGE PARK LLC        Lease               Lease or Lease Related      Ruby Tuesday, Inc.            4205 STANFORD ST                              CHEVY CHASE     MD      20815
MAZZA FAMILY COLLEGE PARK LLC        Lease               Lease or Lease Related      Ruby Tuesday, Inc.            4205 STANFORD ST                              CHEVY CHASE     MD      20815
MEEKER FAMILY LIMITED PARTNERSHIP    Lease               Lease or Lease Related      Ruby Tuesday, Inc.            368 LAMBERT ROAD                              CARPINTERIA     CA      93013-0000
MEEKER FAMILY LIMITED PARTNERSHIP    Lease               Lease or Lease Related      Ruby Tuesday, Inc.            368 LAMBERT ROAD                              CARPINTERIA     CA      93013-0000
MEEKER FAMILY LIMITED PARTNERSHIP    Lease               Lease or Lease Related      Ruby Tuesday, Inc.            368 LAMBERT ROAD                              CARPINTERIA     CA      93013-0000
MEIJER INC                           Lease               Lease or Lease Related      RT Michigan Franchise, LLC    PO BOX 74008449                               CHICAGO         IL      60674-0000
                                                                                                                                                 C/O NAMCO
MERIDEN REALTY LLC                   Lease               Lease or Lease Related      Ruby Tuesday, Inc.            150 GREAT NECK RD STE 304     REALTY       GREAT NECK         NY      11021
MERIDEN SQUARE 2 LLC                 Lease               Lease or Lease Related      Ruby Tuesday, Inc.            BANK OF AMERICA               FILE 54731   LOS ANGELES        CA      90074-0000
                                                                                                                                                 AIRPORT
                                                                                                                                                 AUTHORITY
                                                                                                                                                 MCGHEE TYSON
METROPOLITAN KNOXVILLE               Lease               Lease or Lease Related      Ruby Tuesday, Inc.            2055 ALCOA HIGHWAY            AIRPORT      ALCOA              TN      37701
                                                                                     RT Western Missouri
MICHAEL G MAHAFFEY                   Lease               Lease or Lease Related      Franchise, LLC                2009 TERREBONNE AVE                           SAN DIMAS       CA      91773
MICHAEL L SHULAR                     Lease               Lease or Lease Related      Ruby Tuesday, Inc.            PO BOX 490                                    DANDRIDGE       TN      37725-0000
MICHAEL SHADA                        Lease               Lease or Lease Related      RT St. Louis Franchise, LLC   1550 BAY ST APT D352                          SAN FRANCISCO   CA      94123-0000
                                                                                                                                                 1950 N
                                                                                                                                                 STEMMONS FWY
MICROSOFT                     Trade Vendor               Microsoft Ea Agreement      Ruby Tuesday, Inc.            LB 842467                     SUITE 5010      DALLAS          TX      75207-0000
MID RIVERS MALL CMBS LLC      Lease                      Lease or Lease Related      RT St. Louis Franchise, LLC   CBL 0805                      PO BOX 955607   ST LOUIS        MO      63195-0000
MIDDLETOWN COMMONS MANAGEMENT                                                                                                                    ATTN DAVID
LLC                           Lease                      Lease or Lease Related      Ruby Tuesday, Inc.            2301 NORTH DUPONT HWY         CANTERA         NEW CASTLE      DE      19720-0000
                                                                                                                                                 C/O NATIONAL
                                                                                                                                                 REALTY
MIDDLETOWN I RESOURCES LP            Lease               Lease or Lease Related      Ruby Tuesday, Inc.            3 MANHATTANVILLE RD STE 202   DEVELOPMNT      PURCHASE        NY      10577-0000

MILL CREEK VILLAGE INC               Lease               Lease or Lease Related      Ruby Tuesday, Inc.            109 BULLOCK BLVD              ATTN DON POPE NICEVILLE         FL      32578
MJK LLC                              Lease               Lease or Lease Related      Ruby Tuesday, Inc.            1201 N PETERSON AVENUE                      DOUGLAS           GA      31533-0000
MOLLY BURNETT                        Lease               Lease or Lease Related      RT Tampa Franchise, LP        8442 GLADIOLA ST                            ARVADA            CO      80005-0000

MONKEY MEDIA                         Trade Vendor        Software Services Agreement Ruby Tuesday, Inc.            502-815 HORNBY STREET                        VANCOUVER        BC      V6Z 2E6
                                                                                                                                                 C O WHARTON
                                                                                                                                                 REALTY GROUP C
                                                                                                                                                 O WHARTON
MONTGOMERY ACQUISITION LP            Lease               Lease or Lease Related      Ruby Tuesday, Inc.            8 INDUSTRIAL WAY EAST 2ND FLR REALTY GROUP EATONTOWN          NJ      07724-0000
                                Case 20-12456-JTD                          Doc 1144-1                    Filed 02/17/21                   Page 10 of 17




Counterparty Name                  Title of Contract   Description                  Debtor Entity Name           Address 1                    Address 2        City       State   Zip


                                                                                                                                              6363 WOODWAY
MOODY NATIONAL COMPANIES           Lease               Lease or Lease Related       Ruby Tuesday, Inc.           ATTN LUCY TOVAR              DRIVE SUITE 110 HOUSTON     TX      77057-0000
MORGANDAY LLC                      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           222 GRAND AVENUE                             ENGLEWOOD   NJ      07631-0000
NADG NNN RT SC LP                  Lease               Lease or Lease Related       Ruby Tuesday, Inc.           2718 FAIRMOUNT ST                            DALLAS      TX      75201-0000
NADG NNN RT TN LP                  Lease               Lease or Lease Related       Ruby Tuesday, Inc.           3131 MCKINNEY AVE STE L-10                   DALLAS      TX      75204
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Ruby Tuesday, Inc.           450 S ORANGE AVE             STE 900         ORLANDO     FL      32801-0000
                                                                                    RT Western Missouri
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Franchise, LLC               450 S ORANGE AVE             STE 900          ORLANDO    FL      32801-0000
                                                                                    RT West Palm Beach
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       Franchise, LP                450 S ORANGE AVE             STE 900          ORLANDO    FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       RT Tampa Franchise, LP       450 S ORANGE AVE             STE 900          ORLANDO    FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       RT Omaha Franchise, LLC      450 S ORANGE AVE             STE 900          ORLANDO    FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       RT Omaha Franchise, LLC      450 S ORANGE AVE             STE 900          ORLANDO    FL      32801-0000

NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       RT New England Franchise, LLC 450 S ORANGE AVE            STE 900          ORLANDO    FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       RT Michigan Franchise, LLC    450 S ORANGE AVE            STE 900          ORLANDO    FL      32801-0000
NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       RT Michiana Franchise, LLC    450 S ORANGE AVE            STE 900          ORLANDO    FL      32801-0000

NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       RT Indianapolis Franchise, LLC 450 S ORANGE AVE           STE 900          ORLANDO    FL      32801-0000

NATIONAL RETAIL PROPERTIES LP      Lease               Lease or Lease Related       RT Indianapolis Franchise, LLC 450 S ORANGE AVE           STE 900          ORLANDO    FL      32801-0000

                                                                                                                                              C O BLACKWOOD
NSJ CHEN LLC                       Lease               Lease or Lease Related       Ruby Tuesday, Inc.           7301 BOULDER VIEW LANE       DEVELOPMENT RICHMOND        VA      23225-0000
                                                       C02 Tanks Service For
NUC02, LLC                         Trade Vendor        Restaurants                  Ruby Tuesday, Inc.           P O BOX 9011                                  STUART     FL      34995-0000
                                                       Master Services Agreement
                                                       Fire Monitoring For Rt5537
NUTECH NATIONAL                    Trade Vendor        Winter Haven, Fl             Ruby Tuesday, Inc.           PO BOX 31284                                  TAMPA      FL      33631-0000
                                                       Extension Agreement to                                                                 13340
                                                       Exclusive Brokerage                                                                    CALIFORNIA ST,
OMNE PARTNERS/NEW WORLD GROUP LLC Trade Vendor         Agreement                    Ruby Tuesday, Inc.           ATTN DANIEL J GOALEY         STE 100          OMAHA      NE      68154
                                 Case 20-12456-JTD                             Doc 1144-1                      Filed 02/17/21                     Page 11 of 17




Counterparty Name                     Title of Contract   Description                     Debtor Entity Name           Address 1                       Address 2     City             State   Zip

ONE SOURCE HR AND RISK SOLUTIONS, LLC Trade Vendor        Consulting Agreement 2019       Ruby Tuesday, Inc.           1602 MT VERNON ST                             ORLANDO          FL      32803

ONE SOURCE HR AND RISK SOLUTIONS, LLC Trade Vendor        Confidentiality Agreement       Ruby Tuesday, Inc.           1602 MT VERNON ST                             ORLANDO          FL      32803
OPTUMRX, INC.                         Trade Vendor        Participation Agreement         Ruby Tuesday, Inc.           2300 MAIN ST                                  IRVINE           CA      92614-0000
                                                          Support Service Mic-
ORACLE                                Trade Vendor        41572_13Sel                     Ruby Tuesday, Inc.           P O BOX 203448                                DALLAS           TX      75320-0000
                                                          Micros Icare Support Services
ORACLE                                Trade Vendor        _Mic-168562_5                   Ruby Tuesday, Inc.           P O BOX 203448                                DALLAS           TX      75320-0000
ORACLE                                Trade Vendor        Support Services 1698067        Ruby Tuesday, Inc.           P O BOX 203448                                DALLAS           TX      75320-0000
                                                          Mymicros Support
ORACLE                                Trade Vendor        Services_Mic-56944_11           Ruby Tuesday, Inc.           P O BOX 203448                                DALLAS           TX      75320-0000
                                                                                                                                                       C/O ORION
                                                                                                                       200 SOUTH BISCAYNE BLVD 7TH     INVESTMENT
ORION NRD RUBY JV LLC                 Lease               Lease or Lease Related          Ruby Tuesday, Inc.           FL                              MGMT          MIAMI            FL      33131-0000
                                                                                                                                                       C/O ORION
                                                                                                                       200 SOUTH BISCAYNE BLVD 7TH     INVESTMENT
ORION NRD RUBY JV LLC                 Lease               Lease or Lease Related          Ruby Tuesday, Inc.           FL                              MGMT          MIAMI            FL      33131-0000
OUTMATCH,INC                          Trade Vendor        Candidate Talent Selection      Ruby Tuesday, Inc.           13355 NOEL RD STE 1500                        DALLAS           TX      75240
                                                          Candidate Talent Selection -
OUTMATCH,INC                          Trade Vendor        Addendum 2                      Ruby Tuesday, Inc.           13355 NOEL RD STE 1500                        DALLAS           TX      75240
PACIFIC FRONTIER LLC                  Lease               Lease or Lease Related          Ruby Tuesday, Inc.           2670 MELVILLE DRIVE                           SAN MARINO       CA      91108-0000
PARAMOUNT LMS LLC                     Lease               Lease or Lease Related          Ruby Tuesday, Inc.           120 NORTH POINTE BLVD           SUITE 301     LANCASTER        PA      17601-0000
PATRICIA A BENNETT                    Lease               Lease or Lease Related          Ruby Tuesday, Inc.           1227 S ARBOR ISLAND PL                        EAGLE            ID      83616
                                                          Beverage Strategy
                                                          Development & Marketing
PATRICK HENRY CREATIVE PROMOTIONS     Trade Vendor        Support                         Ruby Tuesday, Inc.           1177 WEST LOOP S STE 800                      HOUSTON          TX      77027-9073
PATRICK J DONLON                      Lease               Lease or Lease Related          Ruby Tuesday, Inc.           6116 ELIZABETHAN DR                           NASHVILLE        TN      37205
                                                          Flexible Benefit Plan
                                                          Administrative Services
PAYFLEX SYSTEMS USA INC               Trade Vendor        Agreement                       Ruby Tuesday, Inc.           10802 FARNAM DRIVE SUITE 100                  OMAHA            NE      68154-0000
PEACHTREE MALL LLC                    Lease               Lease or Lease Related          Ruby Tuesday, Inc.           PO BOX 86                    SDS 12 2330      MINNEAPOLIS      MN      55486-0000

PERUSE                                Trade Vendor        Software License Agreement Ruby Tuesday, Inc.                436 AMHERST STREET              SUITE 222     NASHUA           NH      03063-0000
PFG                                   Trade Vendor        Distribution Agreement     Ruby Tuesday, Inc.                XXXXX                                         XXXXX            XX      XXXXX-XXXX
PIER PARK                             Lease               Lease or Lease Related     Ruby Tuesday, Inc.                2643 SOLUTION CENTER                          CHICAGO          IL      60677-0000
                                                                                                                                                       C/O REGENCY
PIKE CREEK SHOPPPING CENTER           Lease               Lease or Lease Related          Ruby Tuesday, Inc.           PO BOX 644031                   CENTERS LP    PITTSBURGH       PA      15264-0000
                                                          MASTER SERVICES
                                                          AGREEMENT EQUIPMENT
PLAYNETWORK                           Trade Vendor        PURCHASE 2015                   Ruby Tuesday, Inc.           PO BOX 21550                                  NEW YORK         NY      10087-0000
                                                                                                                                                       HAMPTON INN
PLYMOUTH MEETING HOTEL FRANCHISEE                                                                                                                      PLYMOUTH      PLYMOUTH
LLC                                   Lease               Lease or Lease Related          Ruby Tuesday, Inc.           2055 CHEMICAL RD                MEETING       MEETING          PA      19462
                                                          RT LODGE MASTER
POSTEC                                Trade Vendor        AGREEMENT                       Ruby Tuesday, Inc.           1125 NORTHMEADOW PKWY           SUITE 114     ROSWELL          GA      30076-0000
POSTMATES                             Trade Vendor        Merchant Agreement              Ruby Tuesday, Inc.           201 3RD ST FL 2                               SAN FRANCISCO    CA      94103-3153

POTTER PROPERTIES LLC                 Lease               Lease or Lease Related          RT Indianapolis Franchise, LLC 4700 S HIGHLAND DRIVE STE B                 SALT LAKE CITY   UT      84117-0000
                                Case 20-12456-JTD                           Doc 1144-1                       Filed 02/17/21                Page 12 of 17




Counterparty Name                   Title of Contract   Description                   Debtor Entity Name          Address 1                     Address 2      City             State   Zip
                                                                                                                                                               GROSSE POINTE
PREMIER CENTER OF CANTON LLC        Lease               Lease or Lease Related        RT Detroit Franchise, LLC   18720 MACK AVENUE SUITE 200                  PARK             MI      48236-0000
PRISCILLA A DREILING                Lease               Lease or Lease Related        Ruby Tuesday, Inc.          1863 NORTH RUSTY GATE                        WICHITA          KS      67206-0000
                                                                                                                                                ATTN GARY
PROV 18:10 LLC                      Lease               Lease or Lease Related        Ruby Tuesday, Inc.          5430 LAWNVIEW WAY             GRACE          ELK GROVE        CA      95758
                                                        Providence Listing Agmt
PROVIDENCE COMMERCIAL REAL ESTATE   Trade Vendor        Executed 1.8.20               Ruby Tuesday, Inc.          JAY COBBLE PARTNER            PO BOX 2568    KNOXVILLE        TN      37901

PROVIDENCE COMMERCIAL REAL ESTATE   Trade Vendor        Providence-RT NDA             Ruby Tuesday, Inc.          JAY COBBLE PARTNER            PO BOX 2568    KNOXVILLE        TN      37901
                                                        Merchant Processing
QEP (QUANTUM ELECTRONIC PAYMENTS                        Application & Agreement (
LLC )                               Trade Vendor        Ethor Cc Processing Test)     Ruby Tuesday, Inc.          8185 EAST KAISER BLVD.                       ANAHEIM          CA      92808
                                                        Merchant Agreement
QEP (QUANTUM ELECTRONIC PAYMENTS                        Addendum (Ethor Cc
LLC )                               Trade Vendor        Processing Test)              Ruby Tuesday, Inc.          8185 EAST KAISER BLVD.                       ANAHEIM          CA      92808
                                                        Hardware/Software For
                                                        Automated Kitchen Display
                                                        System And Table
QSR AUTOMATIONS                     Trade Vendor        Management System             Ruby Tuesday, Inc.          2301 STANLEY GAULT PARKWAY                   LOUISVILLE       KY      40223-0000
RCG WAYCROSS LLC                    Lease               Lease or Lease Related        Ruby Tuesday, Inc.          PO BOX 53483                                 ATLANTA          GA      30355-0000
                                                        Lease & Property
                                                        Administration Services
REBIS, LLC DBA PROPERTY WORKS       Trade Vendor        Agreement                     Ruby Tuesday, Inc.          720 CHURCH ST                                DECATUR          GA      30030
                                                        Hotschedules 2020
RED BOOK CONNECT, LLC               Trade Vendor        Agreement                     Ruby Tuesday, Inc.          PO BOX 848472                                DALLAS           TX      75284-0000
                                                        Brokerage Agreement for RT
                                                        KCMO Franchise, LLC -
                                                        RT7277 North Kansas City,
REECE COMMERCIAL REAL ESTATE        Trade Vendor        MO                            Ruby Tuesday, Inc.          ATTN AMY RINGSDORF            11601 GRANADA LEAWOOD           KS      66211
                                                                                                                                                531 BOLL WEEVIL
REGENCY MANAGEMENT INC              Lease               Lease or Lease Related        Ruby Tuesday, Inc.          WESTGATE CENTER               CIR             ENTERPRISE      AL      36330-0000

                                                        9.1.3.1 Ven. 166807_Regions
REGIONS                             Trade Vendor        Bank 2011 File                Ruby Tuesday, Inc.          PO BOX 11301                                 BIRMINGHAM       AL      35202-0000
                                                        Master Agreement for
                                                        Treasury Management
REGIONS                             Trade Vendor        Services                      Ruby Tuesday, Inc.          PO BOX 11301                                 BIRMINGHAM       AL      35202-0000
                                                        Material Management
REPUBLIC SERVICES                   Trade Vendor        Services                      Ruby Tuesday, Inc.          PO BOX 99917                                 CHICAGO          IL      60696
REX OIL COMPANY                     Lease               Lease or Lease Related        Ruby Tuesday, Inc.          1000 LEXINGTON AVE                           THOMASVILLE      NC      27360-0000
                                                                                      RT Western Missouri
RJPA PROPERTIES LLC                 Lease               Lease or Lease Related        Franchise, LLC              610A E BATTLEFIELD 321                       SPRINGFIELD      MO      65807-0000

                                                                                                                                                C O ANITA
ROBERT A DAILEY                     Lease               Lease or Lease Related        RT Denver Franchise, L.P.   1121 SCRUB JAY COURT          DAILEY TRUSTEE CARLSBAD         CA      92009-0000
                                                                                                                                                RB 1995 TRUST
                                                                                                                                                AND WR I XV
RONALD BENDERSON DEVLOPMENT         Lease               Lease or Lease Related        RT Tampa Franchise, LP      PO BOX 823201                 LEASE 56135    PHILADELPHIA     PA      19182-0000
ROUTE TEN LLC                       Lease               Lease or Lease Related        Ruby Tuesday, Inc.          1268 LASKIN RD APT 200        C/O PERKINS    VIRGINIA BEACH   VA      23451-5266
                                Case 20-12456-JTD                           Doc 1144-1                      Filed 02/17/21                Page 13 of 17




Counterparty Name                   Title of Contract   Description                  Debtor Entity Name          Address 1                    Address 2       City          State   Zip
RP EASTON MARKETPLACE MD LLC        Lease               Lease or Lease Related       Ruby Tuesday, Inc.          832 GEORGIA AVE STE 507                      CHATTANOOGA   TN      37402
RT CALHOUN JV LLC                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.          201 ALLEN RD STE 300                         ATLANTA       GA      30328
RT GREENBELT LLC                    Lease               Lease or Lease Related       Ruby Tuesday, Inc.          210 CANAL ST STE 301         C O ROSE CHAO   NEW YORK      NY      10013-0000
RT GULF BREEZE LP                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.          200 S BISCAYNE BLVD 7TH FL   C O OIMC        MIAMI         FL      33131-0000
RT HENDERSON LLC                    Lease               Lease or Lease Related       Ruby Tuesday, Inc.          1200 DUDA TRAIL                              OVIEDO        FL      32765-0000

                                                        Retirement Plan Investment
                                                        Advisory Services Agreement -                                                         ATTN
SAGEVIEW ADVISORY GROUP, LLC        Trade Vendor        Salary Deferral Plan          Ruby Tuesday, Inc.         1920 MAIN ST STE 800         ACCOUNTING      IRVINE        CA      92614-0000

                                                        Retirement Plan Investment
                                                        Advisory Services Agreement
                                                        - Deferred Compensation                                                               ATTN
SAGEVIEW ADVISORY GROUP, LLC        Trade Vendor        Plan                        Ruby Tuesday, Inc.           1920 MAIN ST STE 800         ACCOUNTING      IRVINE        CA      92614-0000
                                                        Marketing Coupon Program (
SALESFORCE                          Trade Vendor        Replaces Fishbowl)          Ruby Tuesday, Inc.           PO BOX 203141                                DALLAS        TX      75320-0000
                                                                                                                 4036 TELEGRAPH ROAD SUITE                    BLOOMFIELD
SALINE COMMONS LLC                  Lease               Lease or Lease Related       RT Detroit Franchise, LLC   201                                          HILLS         MI      48302-0000
                                                                                                                                              ATTN MERCEDES
SART LLC                            Lease               Lease or Lease Related       Ruby Tuesday, Inc.          19949 MARKWARD XING          AZA           ESTERO          FL      33928-0000
SCHLANGEN PROPERTIES LLC            Lease               Lease or Lease Related       Ruby Tuesday, Inc.          2026 SANDSTONE LOOP N                      SARTELL         MN      56377-0000
SCHNEIDER ELECTRIC_SUMMIT ENERGEY
SERVICES INC                        Trade Vendor        Energy Management Services   Ruby Tuesday, Inc.          25716 NETWORK PL                             CHICAGO       IL      60673-0000
SCHNEIDER ELECTRIC_SUMMIT ENERGEY                       Amendment A To Energy
SERVICES INC                        Trade Vendor        Management Services          Ruby Tuesday, Inc.          25716 NETWORK PL                             CHICAGO       IL      60673-0000
SCHNEIDER ELECTRIC_SUMMIT ENERGEY                       Amendment B To Energy
SERVICES INC                        Trade Vendor        Management Services          Ruby Tuesday, Inc.          25716 NETWORK PL                             CHICAGO       IL      60673-0000
SCHNEIDER ELECTRIC_SUMMIT ENERGEY                       Amendment C To Energy
SERVICES INC                        Trade Vendor        Management Services          Ruby Tuesday, Inc.          25716 NETWORK PL                             CHICAGO       IL      60673-0000
SCHNEIDER ELECTRIC_SUMMIT ENERGEY                       Amendment D To Energy
SERVICES INC                        Trade Vendor        Management Services          Ruby Tuesday, Inc.          25716 NETWORK PL                             CHICAGO       IL      60673-0000

                                                        9.1.6.8.1 Summit (Schneider
                                                        Electric) File Contract BB -
                                                        022412 Energy Sourcing and
SCHNEIDER ELECTRIC_SUMMIT ENERGY                        Management Agreement
SERVICES INC                        Trade Vendor        (includes Original Contract  Ruby Tuesday, Inc.          25716 NETWORK PL                             CHICAGO       IL      60673-0000

SCHNEIDER ELECTRIC_SUMMIT ENERGY                        Statement of Work Number
SERVICES INC                        Trade Vendor        2 : Contract BB-022412       Ruby Tuesday, Inc.          25716 NETWORK PL                             CHICAGO       IL      60673-0000
SHUET YI NG                         Lease               Lease or Lease Related       Ruby Tuesday, Inc.          PO BOX 58632                                 RALEIGH       NC      27658-8632
                                                                                                                                              HB NITKIN
SHUNPIKE WEST LIMITED PARTNERSHIP   Lease               Lease or Lease Related      Ruby Tuesday, Inc.           230 MASON STREET             GROUP           GREENWICH     CT      06830-0000
SILVERMAN REALTY ASSOCIATES LLC     Lease               Lease or Lease Related      Ruby Tuesday, Inc.           12A FILMORE PLACE                            FREEPORT      NY      11520-0000
                                                        Tillster Web-Based Ordering
SNAPFINGER,INC                      Trade Vendor        System MSA                  Ruby Tuesday, Inc.           3025 WINDWARD PLAZA          SUITE 550       ALPHARETTA    GA      30005-0000

                                                        Tillster Web-Based Ordering
SNAPFINGER,INC                      Trade Vendor        System Amendment            Ruby Tuesday, Inc.           3025 WINDWARD PLAZA          SUITE 550       ALPHARETTA    GA      30005-0000
                                 Case 20-12456-JTD                             Doc 1144-1                    Filed 02/17/21                   Page 14 of 17




Counterparty Name                      Title of Contract   Description                  Debtor Entity Name           Address 1                    Address 2      City           State   Zip
                                                                                                                                                  18 ROCKWOOD
SOUTH ASHEVILLE HOTEL ASSOCIATES LLC   Lease               Lease or Lease Related       Ruby Tuesday, Inc.           ATTN JOHN G WINKENWERDER     RD             FLETCHER       NC      28732-0000
                                                                                                                                                  LOCKBOX 7327
                                                                                                                                                  FBO ROYAL BANK
                                                                                                                                                  OF SCOTLAND
SOUTHERN SHOPPING CENTER LLC           Lease               Lease or Lease Related       Ruby Tuesday, Inc.           PO BOX 8500                  PLC            PHILADELPHIA   PA      19178-0000
SRINIVASULU KYATHAM                    Lease               Lease or Lease Related       Ruby Tuesday, Inc.           992 STONEBRIDGE CIRCLE                      COOKEVILLE     TN      38501-0000

                                                           Stanley Convergent Rt3142
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt3663
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4144
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4378
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4407
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4415
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4434
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4528
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4722
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4726
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4854
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4888
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4909
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt4953
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt5112
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
                                                           Stanley Convergent Rt5185
STANLEY CONVERGENT                     Trade Vendor        Intrusion Alarm Monitoring   Ruby Tuesday, Inc.           DEPT CH 10651                               PALATINE       IL
STEVEN THOMAS                          Lease               Lease or Lease Related       RT New York Franchise, LLC   106 WEST UTICA ST SUITE D                   OSWEGO         NY      13126-0000
STORE CAPITAL CORPORATION              Lease               Lease or Lease Related       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE     AZ      85255-0000
STORE CAPITAL CORPORATION              Lease               Lease or Lease Related       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE     AZ      85255-0000
STORE CAPITAL CORPORATION              Lease               Lease or Lease Related       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE     AZ      85255-0000
STORE CAPITAL CORPORATION              Lease               Lease or Lease Related       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE     AZ      85255-0000
STORE CAPITAL CORPORATION              Lease               Lease or Lease Related       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE     AZ      85255-0000
STORE CAPITAL CORPORATION              Lease               Lease or Lease Related       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE     AZ      85255-0000
STORE CAPITAL CORPORATION              Lease               Lease or Lease Related       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE     AZ      85255-0000
STORE CAPITAL CORPORATION              Lease               Lease or Lease Related       Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE     AZ      85255-0000
                              Case 20-12456-JTD                            Doc 1144-1                    Filed 02/17/21                 Page 15 of 17




Counterparty Name                  Title of Contract   Description                 Debtor Entity Name           Address 1                    Address 2      City          State   Zip
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Ruby Tuesday, Inc.           8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
                                                                                   RT West Palm Beach
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      Franchise, LP                8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      RT Michigan Franchise, LLC   8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
STORE CAPITAL CORPORATION          Lease               Lease or Lease Related      RT Denver Franchise, L.P.    8377 E HARTFORD DR STE 100                  SCOTTSDALE    AZ      85255-0000
                                                       Exlcusive Brokerage                                                                   4849 RONSON
SVN ASSET ADVISORY GROUP           Trade Vendor        Agreement                   Ruby Tuesday, Inc.           ATTN TONY YOUSIF             CT, STE 216    SAN DIEGO     CA      92111
                                                       SVN Broker Agreement and
                                                       Disclosure of Agency                                                                  4849 RONSON
SVN ASSET ADVISORY GROUP           Trade Vendor        Relationship                Ruby Tuesday, Inc.           ATTN TONY YOUSIF             CT, STE 216    SAN DIEGO     CA      92111
                                                       SVN Listing Agreement and
                                                       Disclosure of Agency                                                                  4849 RONSON
SVN ASSET ADVISORY GROUP           Trade Vendor        Relationship                Ruby Tuesday, Inc.           ATTN TONY YOUSIF             CT, STE 216    SAN DIEGO     CA      92111
                                                       SVN Property Valuation
                                                       Engagement - RT Final                                                                 4849 RONSON
SVN ASSET ADVISORY GROUP           Trade Vendor        12.28.2019                  Ruby Tuesday, Inc.           ATTN TONY YOUSIF             CT, STE 216    SAN DIEGO     CA      92111
                                                       First Amendment to
                                                       Exclusive Brokerage                                                                   3920 MARKET ST,
SVN LATUS                          Trade Vendor        Agreement                   Ruby Tuesday, Inc.           ATTN LAURA J MARTIN          STE 351          CAMP HILL   PA      17011
                                                       7084 Mt. Pleasant MI Ruby                                                             213 S ASHLEY ST,
SVN/STEWART COMMERCIAL GROUP LLC   Trade Vendor        Tuesday Listing Agreement   Ruby Tuesday, Inc.           ATTN DANIEL G STEWART        STE 200A         ANN ARBOR   MI      48104
                                                       4376 Milford, OH Broker                                                               213 S ASHLEY ST,
SVN/STEWART COMMERCIAL GROUP LLC   Trade Vendor        Agreement                   Ruby Tuesday, Inc.           ATTN DANIEL G STEWART        STE 200A         ANN ARBOR   MI      48104
                                 Case 20-12456-JTD                               Doc 1144-1                   Filed 02/17/21                  Page 16 of 17




Counterparty Name                      Title of Contract   Description                  Debtor Entity Name         Address 1                     Address 2          City            State   Zip
                                                           First Amendment to
                                                           Exclusive Brokerage                                                                   213 S ASHLEY ST,
SVN/STEWART COMMERCIAL GROUP, LLC      Trade Vendor        Agreement                    Ruby Tuesday, Inc.         ATTN DANIEL G STEWART         STE 200A           ANN ARBOR       MI      48104
                                                                                                                                                 C/O REALTY
                                                                                        RT West Palm Beach                                       INCOME CORP
TAU SOUTH LLC                          Lease               Lease or Lease Related       Franchise, LP              PO BOX 842428                 BLDG ID 3962       LOS ANGELES     CA      90084-0000
                                                                                                                                                 ATTN CATHY
                                                                                                                                                 MATTIOLI 8902 N
                                                                                                                                                 DALE MABRY
TC RIVERVIEW LLC                       Lease               Lease or Lease Related       Ruby Tuesday, Inc.         RMC LEASING MNGMT LLC         HYW STE 200        TAMPA           FL      33614-0000
                                                                                                                                                 ATTN CAROL JO
TECPORT BUSINESS CENTER                Lease               Lease or Lease Related       Ruby Tuesday, Inc.         3555 WASHINGTON ROAD          BEVANS             MCMURRAY        PA      15317-0000
                                                           New Beverage Marketing
THE COCA-COLA COMPANY                  Trade Vendor        Agreement 2017               Ruby Tuesday, Inc.         PO BOX 102703                                    ATLANTA         GA      30368-0000
                                                           Third Amendment_Tea
THE COCA-COLA COMPANY                  Trade Vendor        Program                      Ruby Tuesday, Inc.         PO BOX 102703                                    ATLANTA         GA      30368-0000
                                                           Second Amendment_
THE COCA-COLA COMPANY                  Trade Vendor        Lemonade Program             Ruby Tuesday, Inc.         PO BOX 102703                                    ATLANTA         GA      30368-0000
                                                           Fourth Amendment _Coffee
THE COCA-COLA COMPANY                  Trade Vendor        Program                      Ruby Tuesday, Inc.         PO BOX 102703                                    ATLANTA         GA      30368-0000
                                                           Apartment Lease At 1837
                                                           Hamilton Ridge Drive
THE RIDGE AT HAMILTON CROSSING         Trade Vendor        Maryville Tn                 Ruby Tuesday, Inc.         100 HAMILTON RIDGE DR                            MARYVILLE       TN      37801
                                                           Apartment Lease At 1522
                                                           Hamilton Ridge Drive
THE RIDGE AT HAMILTON CROSSING         Trade Vendor        Maryville Tn                 Ruby Tuesday, Inc.         100 HAMILTON RIDGE DR                            MARYVILLE       TN      37801
THE SIEGFRIED GROUP, LLP               Trade Vendor        Master Services Agreement    Ruby Tuesday, Inc.         1201 N MARKET ST STE 700                         WILMINGTON      DE      19801
                                                           Project Order #3 - Robert
THE SIEGFRIED GROUP, LLP               Trade Vendor        Long                         Ruby Tuesday, Inc.         1201 N MARKET ST STE 700                         WILMINGTON      DE      19801
                                                                                                                                                 C O THE
                                                                                                                                                 VILLAGES COM
THE VILLAGES OPERATING COMPANY         Lease               Lease or Lease Related       RT Orlando Franchise, LP   3597 KIESSEL ROAD             PROP MGT           THE VILLAGES    FL      32163-0000
                                                                                                                   2127 INNERBELT BUSINESS       SUITE 200 C O
THF CLARKSBURG DEVELOPMENT LLC         Lease               Lease or Lease Related       Ruby Tuesday, Inc.         CENTER                        THF REALTY INC     ST LOUIS        MO      63114-0000
THOMAS WESLEY SPEARS                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.         1001 WHITE OAK AVE                               MARYVILLE       TN      37803-0000

THORNDIKE ROAD ASSOCIATION             Lease               Lease or Lease Related       Ruby Tuesday, Inc.         c o GUILFORD REALTY GROUP INC PO BOX 10378       GREENSOBORO     NC      27404-0000

TIERPOINT                              Trade Vendor        Disaster Recovery For Dr Site Ruby Tuesday, Inc.        PO BOX 82670                                     LINCOLN         NE      68501-0000
TINA M CASTRO 2005 TRUST DATED 05 17
05                                     Lease               Lease or Lease Related       Ruby Tuesday, Inc.         444 N EL CAMINO REAL SPC 53                      ENCINITAS       CA      92024-0000
TM LLC                                 Lease               Lease or Lease Related       Ruby Tuesday, Inc.         BOX 1109                                         BECKLEY         WV      25802-0000
TNT 37849 LLC                          Lease               Lease or Lease Related       Ruby Tuesday, Inc.         14071 PEYTON DRIVE UNIT 476                      CHINO HILLS     CA      91709-0000
TOTH ENTERPRISES                       Lease               Lease or Lease Related       Ruby Tuesday, Inc.         3566 TORO CANYON PARK RD                         SANTA BARBARA   CA      93108
                                                                                                                                                 C/O ALLIANCE
TOWNCENTER AND EAST OF 17 AT EAGLE                                                                                                               PROCESSING
HARBOR ASSOCIATION INC                 Lease               Lease or Lease Related       Ruby Tuesday, Inc.         PO BOX 621055                 CNTR               ORLANDO         FL      32862-1055
                                                                                        RT West Palm Beach
TREASURE COAST JCP ASSOCIATES          Lease               Lease or Lease Related       Franchise, LP              PO BOX 775746                                    CHICAGO         IL      60677-0000
                                 Case 20-12456-JTD                          Doc 1144-1                   Filed 02/17/21                Page 17 of 17




Counterparty Name                  Title of Contract   Description                  Debtor Entity Name      Address 1                       Address 2      City            State   Zip
                                                       Us Master Framework
UBER EATS                          Trade Vendor        Agreement                    Ruby Tuesday, Inc.      1455 MARKET ST FL 4                            CHATTANOOGA     CA      94103-1355
                                                       Textile Rental Service
UNIFIRST CORPORATION               Trade Vendor        Agreement                    Ruby Tuesday, Inc.      PO BOX 650481                                 DALLAS           TX      75265-0481
                                                                                                                                            C/O MOSITES
                                                                                                                                            DEVELOPMENT
UNION SQUARE NEWCASTLE JOINT                                                                                                                CO ATTN ACCTG
VENTURE                            Lease               Lease or Lease Related       Ruby Tuesday, Inc.      400 MOSITES WAY SUITE 100       DEPT          PITTSBURG        PA      15205-0000
UNITED MGMT SVCS INC               Lease               Lease or Lease Related       Ruby Tuesday, Inc.      856 ELKRIDGE LANDING RD                       LINTHICUM        MD      21090
                                                       Burg and Fire Alarms 7629
VIGILANTE SECURITY INC             Trade Vendor        Canton MI                    Ruby Tuesday, Inc.      2681 INDUSTRIAL ROW DRIVE                      TROY            MI

                                                                                                                                            C/O SPANISH
                                                                                    RT West Palm Beach                                      RIVER
VILLAGE SHOPPES LLC                Lease               Lease or Lease Related       Franchise, LP           3700 AIRPORT RD SUITE 302       CONSTRUCTION BOCA RATON        FL      33431-0000
VMG REALTIES LLC                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.      21150 NE 38TH AVE UNIT 804                   AVENTURA          FL      33180
WASTE MANAGEMENT INC OF FLORIDA    Trade Vendor        Trash at 7163 The Villages   Ruby Tuesday, Inc.      PO BOX 4648                                  CAROL STREAM      IL      60197

WASTE MANAGEMENT INC OF FLORIDA    Trade Vendor        Recycle at 7163 The Villages Ruby Tuesday, Inc.      PO BOX 4648                                    CAROL STREAM    IL      60197

WBSR PROPERTIES LLLP               Lease               Lease or Lease Related       Ruby Tuesday, Inc.      1266 WEST PACES FERRY RD #122                  ATLANTA         GA      30327
WEIS MARKETS INC                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.      1000 S SECOND ST                               SUNBURY         PA      17801-0000
WELLS FARGO                        Trade Vendor        WELLS FARGO 401K Plan        Ruby Tuesday, Inc.      XXXXX                                          XXXXX           XX      XXXXX-XXXX
WENNE LLC                          Lease               Lease or Lease Related       Ruby Tuesday, Inc.      135 27 38TH AVENUE 2ND FLR                     FLUSHING        NY      11354-0000
WESTGATE MERCHANTS ASSOCIATION     Lease               Lease or Lease Related       Ruby Tuesday, Inc.      P O BOX 311292                                 ENTERPRISE      AL      36331-0000
                                                       Employee Code-Based
                                                       Rewards Program Online
WHAPPS LLC DBA ONLINE REWARDS      Trade Vendor        Rewards                      Ruby Tuesday, Inc.      PO BOX 831965                                  RICHARDSON      TX      75083-0000
WILLIAM V MEEKER                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.      368 LAMBERT ROAD                               CARPINTERIA     CA      93013-0000
WILLIAM V MEEKER                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.      368 LAMBERT ROAD                               CARPINTERIA     CA      93013-0000
WILLIAM V MEEKER                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.      368 LAMBERT ROAD                               CARPINTERIA     CA      93013-0000
WILLIAM V MEEKER                   Lease               Lease or Lease Related       Ruby Tuesday, Inc.      368 LAMBERT ROAD                               CARPINTERIA     CA      93013-0000
                                                       WILLIS SOW 2020
WILLIS TOWERS WATSON               Trade Vendor        CONSULTING SERVICES          Ruby Tuesday, Inc.      PO BOX 292287                                  NASHVILLE       TN
                                                       WILLIS AGREEMENT
WILLIS TOWERS WATSON               Trade Vendor        encrypted 2.20.2019          Ruby Tuesday, Inc.      PO BOX 292287                                  NASHVILLE       TN
                                                                                                                                          ATTN SHEILA
WILLOW VALLEY ASSOCIATES INC       Lease               Lease or Lease Related       Ruby Tuesday, Inc.      100 WILLOW VALLEY LAKES DRIVE ECKMAN           WILLOW STREET   PA      17584-0000
WINTERS CHAPEL PLAZA LLC           Lease               Lease or Lease Related       Ruby Tuesday, Inc.      2456 KINGS ARMS POINT NE                       ATLANTA         GA      30345-0000

                                                                                                                                            THREE LAKESIDE
                                                       Online Booking Services                              2160 LAKESIDE CENTRE WAY        CENTRE ATTN
WORLD TRAVEL SERVICE, INC.         Trade Vendor        Addendum                     Ruby Tuesday, Inc.      SUITE                           MITZI HUBBARD KNOXVILLE        TN      37922-0000
                                                                                                                                            TENANT ID WRE
WRENTHAM VILLAGE PREMIUM OUTLETS   Lease               Lease or Lease Related       Ruby Tuesday, Inc.      P O BOX 822920                  RUBYTU         PHILADELPHIA    PA      19182-0000
YU CHING HSU                       Lease               Lease or Lease Related       Ruby Tuesday, Inc.      109 HARVEY DRIVE                               STATESBORO      GA      30458-0000
Z A SNEEDENS SONS INC              Lease               Lease or Lease Related       Ruby Tuesday, Inc.      1015 ASHES DR                   SUITE 205      WILMINGTON      NC      28405-0000
